Hooker, J.
The defendant in error recovered a verdict of $13,000 for an injury suffered by being crushed by an iron bed plate 34 feet long, 3 feet wide, and 6 inches thick, which he attempted to walk under while it was suspended from a pair of shears, made from telephone or similar poles, standing within a few feet of him.
We are agreed that this verdict is so plainly contrary to the weight of evidence that we concur in the reversal of the judgment without discussion of other questions.
The judgment is reversed, and a new trial ordered.
.Moore, C. J., and Carpenter, Grant, and Montgomery, JJ., concurred.